As filed with the Securities and Exchange Commission on November 18, 2016 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Model N, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 77-0528806 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1600 Seaport Boulevard, Suite 400 Pacific Shores Center – Building 6 Redwood City, California 94063 (650) 610-4600 (Address of Principal Executive Offices) 2013 Equity Incentive Plan 2013 Employee Stock Purchase Plan (Full title of the plan) Mark Tisdel Chief Financial Officer Model N, Inc. 1600 Seaport Boulevard, Suite 400 Pacific Shores Center – Building 6 Redwood City, California 94063 (Name and address of agent for service) (650)610-4600 (Telephone number, including area code, of agent for service) Copies to: Theodore G. Wang, Esq.
